DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach the newly added claim limitations in claim 1 that appear to be similar to the canceled limitations from claim 2. This argument is not persuasive because the prior art teaches a plurality of power conductors extending through a single current transformer (as best seen in figure 9).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 13, 15-18, 21, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hiremath et al. (US 2017/0338072).
In re claim 1, Hiremath in figures 1-14, discloses a circuit interrupter device, comprising: a first housing (18) comprising a circuit interrupter; a second housing (20) coupled to the first housing; a plurality of collars (15-16) in the second housing; a current transformer (142) in the second housing, wherein the current transformer has an open channel; a plurality of power conductors (90,88) each having a rigid or semi-rigid (any conductor meets this limitation, including the shown conductors) body with opposing first and second end portions extending between the first and second housings, wherein the second end portion of each power conductor extends through the open channel in the current transformer into the respective ones of the plurality of collars (as best seen in figure 9) whereby the circuit interrupter device uses a single current transformer for each pole. (this is best seen in figure 9 where a plurality of power conductors extend through transformer 142).
In re claim 2, Hiremath in figures 1-14, discloses that the second housing further comprises a ground fault circuit (as shown in figures 9 and 7).
In re claim 3, Hiremath in figures 1-14, discloses that the first end portion of the each of the power conductors is coupled to the first housing, and wherein the second end portion of each of the power conductors is a free end portion that extends into the second housing through the open channel in the current transformer into the respective collar (this is best shown in figures 2, 10 and schematic in figure 9).
In re claim 4, Hiremath in figures 1-14, discloses a support member coupled to the first housing and also coupled to a segment of the at least one of the power conductors (figures 4-5 clearly show the power conductor being supported in the housing, the structure supporting the conductor is the support member).
In re claim 6, Hiremath in figures 1-14, discloses that the first end portion is perpendicular to the second end portion (as clearly seen in figures 4-5).
In re claim 8, Hiremath in figures 1-14, discloses at least one printed circuit board (140) in the second housing that has a primary surface that is perpendicular to the second end portion of the power conductors and that is adjacent the current transformer.
In re claim 9, Hiremath in figures 1-14, discloses that the primary surface of the at least one printed circuit board is parallel to a primary body of the current transformer in the second housing (as seen in figure 8).
In re claim 13, Hiremath in figures 1-14, discloses that the power conductors are parallel power conductors that concurrently extend through the open channel of the current transformer (figure 9 clearly shows two power conductors passing through the transformer).
In re claim 15, Hiremath in figures 1-14, discloses that the first housing and the second housing each comprise apertures on first and second spaced apart corner portions that are sized and configured for receiving a fixation member (32) to attach the first housing to the second housing (as seen in figure 2 and 8).
In re claim 16, Hiremath in figures 1-14, discloses a ground fault assembly, comprising: a housing (18, 20) comprising a plurality of load collars (15-16); a printed circuit board (140) coupled to a trip solenoid in the housing; and a current transformer (142) in the housing comprising a body defining a center through channel residing adjacent the printed circuit board, wherein the body of the current transformer is parallel to and adjacent a primary surface of the printed circuit board with the through channel at least partially occluded by the printed circuit board (as seen in figure 8 and other figures).
In re claim 17, Hiremath in figures 1-14, discloses a circuit breaker device comprising: a housing (18,20); a circuit breaker in the housing comprising a movable contact arm (60) coupled to a trip lever (part of trip device 80); and at least one power conductor (90) having a rigid or semi-rigid body coupled to the housing with a free end portion extending external of the housing wherein the housing further comprises an angled support member (best seen in figure 4 adjacent conductor 90) that is coupled to a segment of the at least one power conductor and extends external to the housing (in the same way as shown by the applicant) and that is sized and configured to be received in a cooperating second housing of an electronics module with a ground fault circuit (as shown in figure 9).
In re claim 21, Hiremath in figures 1-14, discloses that the ground fault assembly further comprises a neutral conductor coupled to a neutral collar in the housing (neutral conductor is clearly shown in figure 9).
In re claim 23, Hiremath in figures 1-14, discloses the neutral conductor extends from the neutral collar through the center through channel of the current transformer toward the trip solenoid (as seen in figure 9).
Allowable Subject Matter
Claims 5, 7, 12, and 22 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837